 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 646First Healthcare Corporation d/b/a Healthcare Cor-poration in the State of California d/b/a Hill-haven Highland House and Hospital and Service Employees Union, Local 399, affiliated with Ser-vice Employees International Union and Service Employees International Union, Local 22, affili-ated with Service Employees International Un-ion   First Healthcare Corporation d/b/a Healthcare Cor-poration in the State of California d/b/a Hill-haven Highland House and Hospital and Service Employees Union, Local 399, affiliated with Ser-vice Employees International Union  First Healthcare Corporation d/b/a Hillhaven Bakers-field and Hospital and Service Employees Union, Local 399, affiliated with Service Employees In-ternational Union and Service Employees Inter-national Union, Local 22, affiliated with Service Employees International Union.  Cases 31ŒCAŒ20973, 31ŒCAŒ21091, and 31ŒCAŒ21551 September 30, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN, TRUESDALE, AND WALSH On July 21, 1998, Administrative Law Judge Steven M. Charno issued the attached bench decision.  The Re-spondent filed exceptions and a supporting brief, the Charging Party filed cross-exceptions, the General Coun-sel filed exceptions, the Charging Party and the General Counsel each filed an answering brief to the Respon-dent™s exceptions, the Respondent filed answering briefs to the Charging Party™s and General Counsel™s excep-tions, and the Respondent filed reply briefs to the Gen-eral Counsel™s and the Charging Party™s answering briefs.  The American Health Care Association filed an amicus brief in support of the Respondent.1 The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,2 and conclusions and to adopt the recommended Order as modified.                                                                                                                      1 The Respondent has requested oral argument.  The request is denied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 The Respondent has excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. I.  PROCEDURAL ISSUE The Respondent asserts that the parties were bound by a stipulation entered into by the parties on December 4, 1995, which was submitted to the Board on December 11, 1995, with a motion to transfer the proceedings in Cases 31ŒCAŒ20973 and 31ŒCAŒ21091.3 The Board rejected the stipulation and remanded the proceedings on February 13, 1996.  The Respondent contends that the parties had stipulated that the litigation of issues, other than the question of the right of access of employees who were not employed at the facility where they sought to engage in union activity, would be waived.  The Respon-dent also contends that the remand of the proceeding for hearing was solely for determining the purpose of the employees for coming onto the property of the Respon-dent™s facilities where they did not work.  Thus, the Re-spondent argues that the judge improperly addressed allegations (and found violations) which were not part of the stipulation, thereby depriving the Respondent of its due process rights.  We reject the Respondent™s argu-ment. First, the parties stated in the motion to transfer pro-ceedings that the record would consist of, inter alia, specified charges and amended charges, the amended consolidated complaint dated August 22, 1995, the Re-spondent™s answer dated August 22, 1995, and the stipu-lation.  The stipulation stated that the ﬁcentral issueﬂ is, in essence, the question of the right of employees to en-gage in Section 7 activities at the Respondent™s facilities where they did not work.  The parties did not eliminate or waive litigation of other issues. Next, in rejecting the stipulation, the Board stated that it was remanding the proceeding: [A]s the briefs raise issues of fact and law which can best be resolved on the basis of a hearing before an administrative law judge.  More particularly, the stipulation does not set forth whether the solicitation and distribution activities were organizational in character or were for some other purpose. Thus, the Board rejected the stipulation and remanded the proceeding for a hearing to resolve the issues in-volved in this proceeding.  Although noting a particular deficiency in the parties™ stipulation, the Board did not limit the scope of the hearing.4  3 The original charge in Case 31ŒCAŒ20973 was filed on January 3, 1995, the original charge in Case 31ŒCAŒ21091 was filed on April 6, 1995, and the consolidated complaint for these two cases issued on May 30, 1995, and an amended complaint issued on August 9, 1995. 4 We note that the allegations related to Case 31ŒCAŒ21551 were not included in a complaint until the second consolidated complaint issued on February 5, 1998Šafter the Board rejected the stipulation and remanded the proceeding for hearing.  (The charge in Case 31ŒCAŒ21551 was filed 336 NLRB No. 62  HILLHAVEN HIGHLAND HOUSE 647We find that the General Counsel did not abandon or 
waive the litigation of any issues raised by the charges 
and complaints. 
II.  THE RULE AGAINST SOLICITATION AND/ 
OR DISTRIBUTION 
The judge found that the Respondent violated Section 
8(a)(1) by maintaining and enforcing its rule against so-
licitation and/or distribution by nonemployees
5 in a man-
ner to preclude its off-duty employees, who were engag-
ing in union solicitation and/or distribution, from having 
access to its parking lots and other outside nonwork area 
at facilities of the Respondent™s other than the facilities 
at which the employees worked. 
On September 17, 1994, three nonemployee union or-
ganizers and Alfredo Chavez
, an employee at Respon-
dent™s Alta Vista facility, went to the Respondent™s 
Highland House facility.  Chavez handed out flyers and 
talked with the employees in the parking lot outside the 

employees™ entrance.  The flyers pointed out the asserted 
benefits for union members.  Chavez was later joined by 
union organizer Correa. The facility™s administrator, 
Carol Bowman-Jones, then approached them.  Both 
Correa and a Highland empl
oyee identified Chavez as a 
Hillhaven employee.  Nevertheless, Bowman-Jones or-
dered Chavez to leave the property. 
On July 12, 1995
, Jenny Davenport, also an employee 
at Respondent™s Alta Vista facility, and union organizers 
Gary Guthman and Carla Zombro met at the Respon-
dent™s Bakersfield facility.  Davenport took some union 
literature, which discussed how to get involved in ﬁfight-

ingﬂ for the Union, and went to an outdoor break area on 
                                                                                            
                                                           
on September 22, 1995.) 
 In a motion to the judge, dated June 4, 1998, to 
dismiss certain paragraphs of that co
mplaint, the Respondent argued, inter 
alia, that the Respondent and the ﬁRegionﬂ had agreed that the charge 
relating to the Bakersfield facility (Case 31ŒCAŒ21551) would be held 
ﬁin abeyance as the outcome would be 
dictated by the disposition of the 
[other cases].ﬂ  The onl
y evidence that the Respondent submitted in sup-
port of this supposed agreement was th
e stipulation and a letter its attor-
ney sent to the counsel for the General Counsel dated November 3, 1997.  

The stipulation does not refer to an
y agreement regarding Case 31ŒCAŒ
21551.  Further, in its letter to the counsel for the General Counsel, the 
Respondent objected to 
the consolidation of Case 31ŒCAŒ21551 with the 
other cases, noting that, ﬁ[a]ll parties agreed that a decision of the issue 
as 
framed by the parties
 [emphasis in the original] in Case Nos. 31ŒCAŒ
20973 and 31ŒCAŒ21091, would govern Case No. 31ŒCAŒ21551.ﬂ  

Thus, it is clear from Respondent™s 
own assertions that, at most, any 
agreement was to hold Case 31ŒCAŒ21551 in 
abeyance until the Board 
made a determina
tion on the issue as framed by the parties
.  As the stipu-
lation was rejected and th
e proceeding remanded for hearing, it was ap-
propriate to include the allegations
 in Case 31ŒCAŒ21551 in the second 
consolidated complaint. 
5 The Respondent™s rule, in pertinen
t part, stated; ﬁNon-employees are 
not allowed to solicit or distribute ma
terial while on facility property.ﬂ  
Although the rule reads in terms of nonemployees, the Respondent has 

interpreted and applied the rule to off-duty employees employed at its 
other facilities. 
the Respondent™s Bakersfield premises.  Davenport be-
gan talking with a Bakersfield employee about the as-
serted benefits of the Union.  Supervisor Favereaux ap-
proached Davenport and told her that she was required to 
leave the property. 
In finding that the Respondent violated Section 8(a)(1) 
by engaging in the above conduct, the judge relied on 
Tri-County Medical Center
, 222 NLRB 1089 (1976).  In 
that case, the Board held th
at, except where justified by 
business reasons, an employer 
rule that denies off-duty 
employees entry to outside nonworking areas of the em-

ployer™s facility will be found invalid.  The judge also 
noted that in
 Postal Service
, 318 NLRB 466 (1995), the 
Board extended the 
Tri-County
 rule to protect off-duty 
employees engaging in Section 7 activity in outside 
nonworking areas of their employer™s facilities other than 
where they worked.
6  The judge rejected the Respon-
dent™s argument that 
Postal Service 
and Southern Cali-
fornia Gas
 should be limited to their facts (i.e., the em-
ployees, in both cases, were members of a bargaining 
unit which included the facility where they worked as 

well as the facility where they were engaging in the Sec. 
7 activities).  The judge found that the Board, in these 
two cases, did not rely on the fact that a multifacility unit 
was involved.  The judge therefore concluded that the 
Respondent™s maintenance and en
forcement of the rule to 
exclude its off-duty employees from another facility 
from its property were unlawful.  Finally, the judge, cit-
ing 
Ohio Masonic Home
, 290 NLRB 1011 (1988), enfd. 
892 F.2d 449 (6th Cir. 1989), rejected the Respondent™s 
contention that it established a business justification for 
its rule. 
The Respondent excepts, asserting that its employees 
who are not employed at the particular facility, whom the 
Respondent refers to as ﬁstranger employees,ﬂ do not 
have the same access rights to 
that facility as off-duty employees from that facil
ity, even for organizational 
purposes, unless there is (1) a ﬁstrong community of in-
terestﬂ between employees of that facility and the one 
where the ﬁstranger employeesﬂ work or, (2) a Board 
determination supporting a multifacility unit.  Otherwise, 
the Respondent contends, empl
oyees from another facil-
ity are more akin to nonemployee union organizers than 

they are to off-duty employees from the facility to which 
they seek access.  Accordi
ngly, the Respondent submits 
that the holding in 
Lechmere, Inc.
 v. NLRB, 502 U.S. 527 
(1992), that nonemployee organizational trespassing may 
generally be prohibited, is controlling here. 
 6 The judge also noted
 that
 in Southern California Gas, 
321
 NLRB 551 
(1996), the Board, citing 
Postal Service
, supra, reached the same result. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 648While this case was pending before the Board, the 
United States Court of Appeal
s for the District of Co-
lumbia Circuit vacated and remanded the Board™s deci-
sion in a case presenting the same issue
.  ITT Industries, v. NLRB, 251 F.3d 995 (D.C. Cir. 2001), vacating and 
remanding 331 NLRB 4 (2000).  There, the Board had 
followed its prior decisions in 
Southern California Gas 
Co.
, 321 NLRB 551 (1996), and 
Postal Service
, 318 
NLRB 466 (1995), applying the rule of 
Tri-County 
Medical Center
, supra, to prevent an employer from de-
nying access to visiting, offs
ite employees. Although the 
court™s mandate in 
ITT Industries
 has not issued, and the 
Board has not yet requested or received additional brief-
ing from the parties there, we are guided today by the 
court™s decision.
7 For the reasons that follow, we conclude that: (1) un-
der Section 7 of the Act, offsite employees (in contrast to 

nonemployee union organizers) have a nonderivative 
access right, for organizational purposes, to their em-
ployer™s facilities; (2) that an employer may well have 
heightened private property-right concerns when offsite 
(as opposed to onsite) employees seek access to its prop-
erty to exercise their Section 7 rights; but (3) that, on 
balance, the Section 7 organizational rights of offsite 
employees entitle them to a
ccess to the outside, non-
working areas of the employ
er™s property, except where 
justified by business reasons, which may involve consid-
erations not applicable to access by off-duty, onsite em-
ployees.  To this extent, the test for determining the right 
to access for offsite visiting em
ployees differs, at least in practical effect, from the 
Tri-County
 test for off-duty, 
onsite employees. 
1. Section 7 rights of offsite employees 
We agree with the observation of the 
ITT Industries
 court, that the Supreme C
ourt™s decisions ﬁcertainly do 
not stand for the proposition that all trespassers, whether 
they be non-employee union organizers or offsite em-
ployees, possess only derivative [Section] 7 access 

rights.ﬂ  251 F.3d at 1002.  We conclude that offsite em-
ployees do possess freestanding, nonderivative access 
rights, even if such employees may be regarded as tres-
passers.  In this respect, offsite employees are fundamen-
tally different from non-employee union organizers, al-
                                                          
                                                           
7  On remand in 
ITT Industries
, of course, the Board may wish to re-
fine or supplement the analysis offere
d here, in response to the arguments 
made by the parties in that case. 
Our dissenting colleague asserts that  the court™s decision in 
ITT Indus-
tries
 supports his position that the employees in this case are not legally 
entitled to access to their empl
oyer™s property.  The court in 
ITT Indus-
tries
, however, did not decide whether the employees in that case were 
entitled to access to their employer™s property; instead, it remanded the 
issue to the Board for further 
explanation of its holding.  ITT Industries 
therefore does not support our di
ssenting colleague™s position. 
though the situation of offsite employees is not identical 
to that of onsite employee invitees.  Compare, 
Lechmere, 
Inc. v. NLRB
, supra (addressing access rights of non-
employee union organizers) with 
Republic Aviation v. 
NLRB, 324 U.S. 793 (1945) (protected activity by onsite 
employees), and 
Eastex, Inc. v. NLRB
, 437 U.S. 556 
(1978) (same). 
Offsite employees are not on
ly ﬁemployeesﬂ within the 
broad scope of Section 2(3) of the Act, they are ﬁem-
ployeesﬂ in the narrow sense: ﬁemployees of a particular 
employerﬂ (in the Act™s words)
, that is, employees of the 
employer who would exclude them from its property.  

Clearly, then, these workers 
are different in important 
respects from persons who themselves have no employ-

ment relationship with the particular employer. Here, the 
Section 7 rights implicated in
volve not just the shared 
interests of statutory employ
ees as members of the work-
ing class, or as employees working in the same sector, 
industry, or community, but as employees working for 
the same employer. Nothing in either the Act or the Su-
preme Court™s decisions esta
blishes that the Section 7 
rights of the employees of a particular employer, 
as 
against that employer
, are somehow derivative of other 
employees™ rights, when they are exercised at a location 

other than the customary site of employment. 
When an offsite employee seeks to encourage the or-
ganization of similarly situated employees at another 

employer facility, the employee seeks to further his own 
welfare.  In attempting to organize the unorganized, em-
ployees seek strength in numbers to increase the power 

of their union and ultimately to improve their own work-
ing conditions. See 
Food & Commercial Workers Locals 
957, 7, & 1036 (Meijer, Inc.)
, 329 NLRB 730, 734 
(1999) (ﬁ[T]here is abundant
 evidence that, in collective 
bargaining, unions are able to obtain higher wages for the
 employees they represent . . . when the employees of 

employers in the same competitive market are union-
izedﬂ).8  Section 7 clearly and directly protects such activity.  
The Supreme Court has recognized that the scope of Sec-

tion 7 extends even to concerted activity where employ-
ees ﬁseek to improve terms and conditions of employ-
ment or otherwise improve their lot as employees 
through channels 
outside the immediate employee-
employer relationship
.ﬂ  Eastex, Inc.
, supra, 437 U.S. at 
565 (emphasis added).  Where offsite employees seek to 
organize fellow employees, they act 
within
 the immedi-
 8 The United States Court of Appeal
s for the Ninth Circuit initially re-
versed the Board™s decision in 
Meijer, Inc.
, supra, in part 249 F.3d 1115, 
rehearing en banc granted 265 F.3d 1079 (9th Cir. 2001).  But the court™s 
action did not implicate the uncontroversial proposition that organizing 
one group of employees can benefit another.
  HILLHAVEN HIGHLAND HOUSE 649ate employee-employer relations
hip.  The core concerns 
of Section 7, which protects the ﬁright to self-
organization,ﬂ undeniably are implicated. 
The offsite employee™s personal
 stake in organizing his 
counterparts at a different employer facility is clearest 

where he is, or will be, part of a multifacility bargaining 
unit that includes onsite employees.  But a similar self-
interest arises even wher
e the unorganized employees 
may be in a different
 bargaining unit.
9  Precisely because they work for the same employer, even at different 
workplaces, employees will of
ten have common interests 
and concerns related to wages, benefits, and other work-
place issues that may be addr
essed by concerted action.  
These shared interests, as we have suggested, are not 

limited to circumstances in which employees have the 

same employer (as opposed to
, for example, an employer 
in the same industry or same market), but they are cer-
tainly enhanced in that case.  Thus, employees may rea-
sonably believeŠindeed, they presumably did believe in 
this caseŠthat organizing empl
oyees at a different facil-
ity, even in a different potential bargaining unit, could 
bolster their efforts to improve their own working condi-
tions.  It seems corresponding
ly clear that the unorgan-
ized status of fellow employees at one facility can un-
dermine the gains or potential gains won by the union 
elsewhere. 
It is true, as the 
ITT court observed, that the ﬁinterests 
of employees located on a single employer site do not 

always coincide with the collective interests of employ-
ees located on several different 
sites.ﬂ  251 F.3d at 1005.  
The fact remains that employees often will share signifi-
cant interests, even if
 their interests are not identical.  In 
a particular case, the fact th
at offsite employees are seek-
ing to organize their fellow employees suggests that they 
believe there 
is a basis to make common cause.  There is 
some merit in taking into account employees™ judgments 
of their own interests. 
For all of these reasons, we conclude that the Section 7 
rights of offsite employees are nonderivative and sub-

stantial. 
2. Employer™s private property concerns 
The ITT Industries
 court observed that offsite employ-
eesŠin contrast to onsite employees (at least those who 
are on-duty)Šmay be regarded as trespassers by the em-
ployer.  The court held that this fact must be considered 
in weighing the access righ
ts of offsite employees. 
                                                          
 9 Because employers and unions may agree to merge organized facili-
ties into multifacility bargaining, employees at a newly organized facility 
could become part of an existing ba
rgaining unit that includes previously 
organized facilities
. Broadly viewed, of course, any employee engaged in 
activity to which the employer objects on its property, 
might be deemed a trespasser, not an invitee: the em-
ployer arguably is free to define the terms of its invita-
tion to employees.  There is an inherent tension, then, 
between an employer™s property rights and the Section 7 
rights of its employees.  See 
Republic Aviation Corp. v. 

NLRB, 324 U.S. 793, 802 fn. 8 (1945) (ﬁInconvenience 
or even some dislocation of property rights, may be nec-
essary in order to safeguard the right to collective bar-
gainingﬂ).  The ﬁtask of the Board,ﬂ as the Supreme 
Court has made clear, ﬁis to resolve conflicts between 
[Section] 7 rights and private property rights, and to seek 
a proper accommodation between the
 two.ﬂ  
Hudgens v. NLRB, 424 U.S. 507, 521 (1976).  A proper accommoda-
tion ﬁmay largely depend upon the content and the con-
text of the [Section] 7 rights being asserted.ﬂ  Id.  With 
respect to the access rights of
 off-duty, onsite employees, 
the Board™s accommodation (the 
Tri-County 
rule) has 
been widely accepted by the courts.  See
 ITT Industries
, supra, 251 F.3d at 999. 
We recognize that the situation of offsite employees 
implicates some distinct c
onsiderations.  On one view, 
such employees are (as the Respondent here describes 

them) ﬁstrangersﬂ to the employer, in contrast to off-
duty, onsite employees. (As we have observed, however, 
even onsite employees arguab
ly are trespassers on the employer™s property if they
 seek access while off duty, a 
time when they have not been invited onto the property.)  
Of critical importance, on the other hand, is the fact that 
an employment relationship exists between them and the 
employer, which distinguishes offsite employees from 
the ordinary trespasser, who truly is a stranger.  The exis-
tence of an employment relationship, in turn, means that 
the employer has a lawful 
means of exercising control 
over the offsite employee (even regarded as trespasser), 
independent of its property rights.  Surely it is easier for 
an employer to regulate the 
conduct of an employeeŠas 
a legal and a practical matterŠthan it
 is for an employer 
to control a complete stranger™s infringement on its prop-

erty interests.  The employer
, after all, controls the em-
ployee™s livelihood. 
This is not to say, however, that in protecting its inter-
ests and preserving its property rights, an employer deal-
ing with offsite employees f
aces precisely the same situa-
tion as it would when confront
ed by the access claims of 
onsite employees.  The employee status of offsite em-
ployees, for example, may be more difficult to deter-
mine, at least initially.  There may be other, unique prob-
lems involved, as well, as the 
ITT Industries
 court ob-served.  251 F.3d at 1005 (ﬁemployer™s right to control 
the disputed premises likely 
implicates security, traffic 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 650control, personnel, and like issues that do not arise when 
only onsite employee 
access is involvedﬂ). 
We believe, however, that in this context, an em-
ployer™s property interests, as well as its related man-
agement interests, may be given due recognition without 
granting it the unqualified right to exclude offsite em-
ployees pursuing organizational activity.  That result, 

which would effectively foreclose the exercise of Section 
7 rights, is inconsistent w
ith the Supreme Court™s admo-
nition that the ﬁ[a]ccommodation between employees™ 
[Section] 7 rights and employers™ property rights . . . 
‚must be obtained with as little destruction of one as is
 consistent with the maintenance of the other.™ﬂ  
Hudgens
, supra, 424 U.S. at 521, quoting 
NLRB v. Babcock & Wil-
cox, 351 U.S. 105, 112 (1956). 
3. Balancing Section 7 rights and property concerns 
On balance, rather, the Section 7 organizational rights 
of offsite employees entitle th
em to access to the outside, 
nonworking areas of the em
ployer™s property, except 
where justified by business reasons.  In weighing those 

reasons, we will take into account an employer™s ﬁpre-

dictably heightened property concernsﬂ (in the words of 
the 
ITT Industries
 court) when offsite, as opposed to on-
site, employees are involved. 
In some cases, an influx of offsite employees might 
raise security problems, traffic control problems, or other 
difficulties that might well justify an employer™s restric-
tion (or even prohibition) of such access.  Appropriate 
measures might also be justified, for example, to require 
apparent trespassers to identify themselves and thus to 
determine whether the person seeking access is, in fact, 
an offsite employee of the employer. 
We caution, however, that an employer must demon-
strate why its security needs or related business justifica-
tions warrant restrictions on access by offsite visiting 
employees.  We will review an employer™s proffered 
justification carefully, on a
 case-by-case basis. 
III. APPLICATION OF THE ANALYSIS TO THIS 
CASE We now apply the above cons
iderations to this case. 
Here, employees Chavez and Davenport sought access, 
respectively, to the Respondent™s Highland facility and 
its Bakersfield facilityŠfacilities other than the facility 
at which they worked.  As of
fsite employee visitors, they 
sought to promote their Union, and the benefits it of-
fered, to onsite employees at Highland and Bakersfield.  
We conclude that employees Chavez and Davenport 
were exercising their Section 7 rights to organize, to 
strengthen their own Union and ultimately to better their 
own working conditions.  Accordingly, these employees 
had a freestanding, nonderiv
ative right of access under 
the Act. 
In entering onto the Respondent™s parking lot or out-
side break area, they entered against the wishes and the 
rule of the Respondent and thus, to that extent, trespassed 
on its property.  However, as this case involved two in-
stances where a single visiting employee entered an out-

side area of a Respondent facility, we find that the inter-
ference with the Respondent™s property interests was not 
substantial. 
Critically, we examine the Respondent™s business jus-
tifications for its prohibition. The Respondent primarily 

contends that it must prohibit access to offsite organizing 
employees in order to provide for the ﬁwelfare, peace and 
tranquilityﬂ of its nursing home residents.  However, the 
offsite employees here did not enter the nursing homes 
where they would be most likel
y to come into direct con-
tact with patients.  Moreover, as the judge noted, the Re-
spondent™s witness, Dr. Stone, 
a geriatric specialist, ad-
mitted that a new face on premises might as likely stimu-

late as disturb one of the residents.  Further, the Respon-
dent failed to show how a visiting employee organizer 
might disturb residents any more than a visiting deliv-
eryman or a visitor coming to see a resident. 
The Respondent also submits that, given its many fa-
cilities and employees, it would be extremely difficult 
and burdensome to keep track of all its employees.  
However, we are not persuaded that the Respondent has 
established this defense.  Here, again, a single offsite 
employee sought access at a Resp
ondent facility.  In de-
nying access, the Respondent 
did not contend that it was 
unable to determine whether the offsite visitor (i.e., 
Chavez or Davenport) was in fact one of its own em-
ployees. 
Finally, the Respondent conte
nds that its no access rule 
was justified because of the 
Union™s ﬁdignity campaign.ﬂ  
According to the Respondent, the judge prevented it 
from introducing evidence to establish that the Union and 
its supporters had previously engaged in violent and dis-
ruptive actions.  The Respondent of course would be 
privileged to deal with and 
seek to prevent any such ac-
tions occurring on its property.  However, its rule was 
not tailored to address violent and disruptive acts. Rather, 
the Respondent would prohib
it all access by offsite visit-ing employees. Indeed, employees Chavez and Daven-
port acted appropriately and 
with decorum in attempting 
to engage in organizational activity.  Thus, we agree with 
the judge that the Respondent could not establish its 
business justification defense by reference to alleged 
union activity occurring at ot
her places and at other 
times.  
 HILLHAVEN HIGHLAND HOUSE 651We therefore conclude that the Respondent violated 
Section 8(a)(1) by maintaining a provision of its solicita-
tion and distribution policy which it enforced to prohibit 
the employees of one of Respondent™s facilities from 
gaining access to the nonworki
ng outside areas at any 
other facility for the purpose of union organizing and 

enforcing that provision.
10 THE REMEDY 
To remedy the violations found, the judge recom-
mended that the Respondent be required to post cease-
and-desist notices at the th
ree facilities directly involved 
in this proceeding.  The General Counsel and the Charg-
ing Party except and seek a broader posting.  The Gen-
eral Counsel urges that the Respondent be required to 
post a notice at all its facilities in California.  The Charg-

ing Party seeks a nationwide posting. 
We shall order that the Respondent post the notice at 
all its nonunion facilities in California.  On the record 
before us, we are satisfied that the Respondent main-
tained an unlawful rule, as described in footnotes 5 and 
10 of this decision, at these facilities. Accordingly, it is 

appropriate to require posting at all these facilities.  See 
Raley™s, 311 NLRB 1244 fn. 2 (1993). 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Vencor 

and Nursing Centers West, LLC d/b/a, inter alia, High-
land Nursing & Rehabilitation Center and Californian 
Care Center, formerly First 
Healthcare Corporation d/b/a 
Delaware First Healthcare Corporation and in the State 
of California (Hillhaven) d/b/a, inter alia, Hillhaven 
Highland House and California Care Center, its officers, 
agents, successors, and assigns, and shall take the action 
set forth in the Order as modified. 
Substitute the following as paragraph 2(b). 
ﬁ(b) Within 14 days after service by the Region, post at 
all of its nonunion facilities in the State of California 

copies of the attached not
ice marked ‚Appendix C.™
4                                                            
                                                           
10 As noted, above, we rejected th
e Respondent™s contention that this 
case was limited to the issue regarding the off-duty employees seeking 
access at a facility othe
r than where they worked.  The judge also found 
that the Respondent, at least until July 12, 1995, maintained a rule for its 
nonunion service staff in California, wh
ich stated that ﬁWhen you are off 
duty, don™t return to the facility unl
ess you are picking up your paychecks 
or are making an authorized visit.ﬂ 
 The judge found that the provision 
unlawfully prohibited off-duty employees from returning to the nonwork 
areas of their own facility unless ﬁauthorizedﬂ and therefore violated Sec. 
8(a)(1).  The Respondent contends that there was no violation because 

there was no evidence that any employee was barred from returning to the 
outside portion of the nursing center 
where they worked.  We reject the 
Respondent™s argument and agree with
 the General Counsel and the judge 
that the maintenance of the rule violated Sec. 8(a)(1). 
Copies of the notice, on forms provided by the Regional 
Director for Region 31, after being signed by Respon-
dent™s authorized representative, shall be posted by Re-
spondent immediately upon r
eceipt and maintained for 
60 consecutive days in conspicuous places including all 
places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by Respondent 

to ensure that the notices ar
e not altered, defaced or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 

out of business or closed the facilities, the Respondent 
shall duplicate and mail, at its own expense, a copy of 
the notice to all current employees and former employees 
employed by the Respondent at any time since July 3, 
1994.ﬂ 
 CHAIRMAN HURTGEN, dissenting. 
I do not agree that the Respondent™s employees at one 
facility have a Section 7 right to come onto the property 
of another facility of the Respondent, for the purpose of 
organizing the employees of the latter facility.
1  I do not 
quarrel with the proposition that the Respondent™s em-
ployees are ﬁemployeesﬂ within the meaning of the Act.  
Nor do I dispute the notion that their effort to organize 
employees at a different site 
is protected by Section 7.  
The issue is one of balancing this Section 7 right and 

employer property rights.  For the reasons expressed be-

low, I find that the balance in this case favors the prop-
erty right. 
The case falls between two landmark Supreme Court 
cases.  In Republic Aviation Corp. v. NLRB
,2 employees 
at an employer™s facility sought to organize their fellow-
employees at that same facili
ty.  The Court held that, in 
general, those employees had a right to do so, provided 

that the solicitation was confined to nonworktime and 
distribution was confined to nonworktime and nonwork 
areas. In NLRB v.
 Babcock & Wilcox
3 and in Lechmere, Inc. v. NLRB,4 union organizers (nonemployees of the em-
ployer) sought to come onto the employer™s property in 
order to organize the employees there.  The Court held 
that, in general, there was no such right of access. 
The instant case involves 
persons who are employees 
of the Employer, but who are not employed at the facility 
 1 I agree with my colleagues™ findings 
to the extent that they find that 
the Respondent, at least until July 12, 1995, maintained a rule that unlaw-
fully limited the right of off-duty employees to enter the nonwork area 
of the facility where they worked
 to engage in organizational activity. How-
ever, in this regard I would limit the Respondent™s obligation to post a 

notice to three facilities, as recommend
ed by the judge. 
2 324 U.S. 793 (1945). 
3 351 U.S. 105 (1956). 
4 502 U.S. 527 (1992). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 652where they seek access.  Thus, the case is controlled by 
neither 
Republic Aviation 
nor
 Lechmere. More relevant is 
Hudgens v. NLRB
.5 In that case, fac-
tory employees of Butler Shoe were on strike.  In con-
nection with that strike, they sought to picket at a Butler 
Shoe retail store which was located in a shopping mall.  
The Supreme Court noted, as discussed above, that the 

case was controlled by neither 
Republic Aviation
 nor 
Babcock
.  As to the former, the Court noted that 
Republic
 involved organizational activity ﬁby employees already 
rightfully on the employer™s property.ﬂ
6  As to 
Babcock
, that case involved organizational activity by non-
employees of the employer.  By contrast, 
Hudgens
 in-
volved strike/picketing activity by employees of the em-

ployer, albeit at a different location.  In addition, the 
Court noted that the property involved in 
Hudgens
 was 
that of a third party (the shopping mall owner). 
In light of these differences, the Court remanded for an 
accommodation between the Section 7 rights involved 
and the property rights involved.  On remand, the Board 
balanced the rights and found the violation. 
The instant case differs from 
Hudgens
.  In 
Hudgens
, the employees at the shoe store were directly pursuing 
their own Section 7 right to strike and to bring economic 
pressure to bear on their employer.  Obviously, an impor-
tant part of that pressure was to persuade potential cus-
tomers to withhold their patronage from Butler during 
the strike.  Equally obviously, that pressure could be ex-
erted by picketing at the Butler retail store. 
By contrast the employees he
re are not directly pursu-
ing their own interests.  They are already organized.  

They wish to go elsewhere to assist other employees in 
their organizational efforts. 
 To be sure, the successful 
organization of the latter employees may redound to the 

benefit of the already organized employees.  But, clearly, 
the interest is not the direct one possessed by the strik-
ing/picketing Butler employees. 
In sum, although the employees here have a Section 7 
right to assist employees el
sewhere in their organiza-
tional drive, it does not follow from 
Hudgens
 that they 
have a Section 7 right to come onto the property of the 
Respondent at a facility where they do not work. 
My position is clearly supported by the D.C. Circuit™s 
opinion in 
ITT Industries v. NLRB
, 251 F.3d 995 (2001).  
In that case, the court held that the Board had not shown 
that offsite off-duty employees have a right to come onto 
the property of their employer, 
even where the employees 
at the two facilities were in the same bargaining unit
.  Notwithstanding that all employees were in the same 
                                                          
                                                           
5 424 U.S. 507 (1976). 
6 See 
Hudgens
, supra at fn. 10. 
unit, the court noted that the two sets of employees might 

well have different interests.  In my view, it follows a 
fortiori that employees in 
different
 bargaining units do 
not have common interests.  The fact that they are in
 separate units means that it has not been shown that they 

share a ﬁcommunity of interest.ﬂ
7  The court in ITT noted that the offsite employees are 
trespassers at the site where they do not work.  That is, 
they are not business invitees.  That is also true in the 
instant case. My colleagues say that the Respondent has not shown 
that the intrusion of the offsite employees has created a 
security or health-care proble
m.  Assuming that this is 
so, it does not aid the General Counsel™s case.  The issue 

here is Section 7 rights versus property rights.  In our 
system of jurisprudence, property rights themselves have 
value.  Where, as here, thos
e rights are not outweighed 
by Section 7 rights, those property rights must prevail.  
Tri-County Medical Center
8 is wide of the mark.  That 
case involves off-duty empl
oyees who seek access to the 
facility at which they work
.  Postal Service
,9 while closer 
to the mark, is also distinguish
able.  In that case, the em-
ployees at all postal facilities were in the same unit and 
were represented by the same union.  They therefore had 
a common interest in the election of officers in that un-
ion.  The interest was common, direct, and immediate. 
Similarly, in
 Southern California Gas
,10 the employees 
were in one common unit and they shared a common 

interest in opposing the settlement of a lawsuit that af-
fected all of them. 
My colleagues also rely on 
Eastex
, Inc. v. NLRB
, 437 U.S. 556 (1996).  That case is also wide of the mark.  
That case held that employee
s could engage in Section 7 
activity at the site where they worked
, even though their 
Section 7 activity involved c
oncerns that were broader 
than the immediate employer-employee relationship.  By 
contrast, the instant case involves employees who seek to 
engage in Section 7 activity at a site 
other than the one at 
which they work
. Similarly, 
Food & Commercial Workers Locals 951, 7, 
& 1036 (Meijer, Inc.
), 329 NLRB 730 (1999), is not on 
point.  That case did not involve employee access to 
property at which they did not work.  Thus, there was no 
necessity for balancing Section 7 rights and property 

rights. 
 7 My colleagues say that the two units could be merged into one.  
However, there is no indication that this will occur or that it is even con-
templated. 
8 222 NLRB 1089 (1976). 
9 318 NLRB 466 (1995). 
10 321 NLRB 551 (1996). 
 HILLHAVEN HIGHLAND HOUSE 653In my view, an employer can ordinarily post its prop-
erty against intrusion by outsiders, i.e., those who do not 
work at the facility in question.  
Hudgens
 and Postal 
Service are exceptions to this rule.  The exceptions are 
grounded in the direct and immediate interest of the em-

ployees who sought access in those cases.  Those excep-
tions are not applicable here. 
Thus, I find no violation in the Respondent™s denial of 
access to the employees involved here. 
 Mori Pam Rubin, Esq.
, for the General Counsel.
 John V. Nordland
, Esq. and Joseph P. Ryan
, Esq. (Nordland & 
Miller, P.C.)
, of Larkspur, California, and 
Kenneth M. Hur-
ley, Esq
., of Westminster, California, for the Respondent. 
Andrew Strom, Esq
., of Los Angeles, California, for the Charg-
ing Party. 
DECISION AND CERTIFICATION 
STEVEN M. CHARNO, Administrative Law Judge.  This 
case was tried before me in Los 
Angeles, California, on June 8Œ
11, 1998.  After oral argument, I issued a bench decision pursu-ant to Section 102.35(a)(10) of the Board™s Rules and Regula-
tions.  Appendix A is the portion of the transcript containing 
my decision,
1 while Appendix B contains corrections to that 
transcript.  [App. B omitted from publication; errors in the tran-
script have been noted and corrected.]  In accordance with Sec-
tion 102.45 of the Board™s Rules and Regulations, I certify the 
accuracy of the amended transcript containing my decision.  
Based on the findings of fact an
d conclusions of law contained 
therein and on the entire record in this case,
2 I issue the follow-
ing recommended3 ORDER The Respondent, Vencor Nursi
ng Centers West, LLC d/b/a, 
inter alia,
 Highland Nursing & Rehabilitation Center and Cali-
fornian Care Center, formerly First Healthcare Cooperation 
d/b/a Delaware First Healthcare
 Corporation in the State of 
California (Hillhaven) d/b/a, inter alia, Hillhaven Highland 
House and Californian Care Center, its officers, agents, succes-
sors, and assigns, shall 
1. Cease and desist from 
(a) Maintaining or enforcing a ru
le that prohibits its off-duty 
employees from returning to its facilities except to pick up 
paychecks or make a visit authorized by it. 
(b) Enforcing its rule against solicitation or distribution by 
nonemployees on facility property in a manner so as to pre-
clude its off-duty employees, who are engaging in union solici-
tation and/or distribution, from ha
ving access to its parking lots 
and other outside nonwork areas 
at facilities of Respondent other than the facilities to which they are assigned to work. 
                                                          
                                                           
1 Due to an error by the Board™s reporting contractor, I first received a 
copy of these transcript pages on July 1, 1998. 
2 I have also considered the post-
hearing submissions relating to rem-
edy made by counsel for the General Counsel and Respondent. 
3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102
.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all purposes. 
(c) Denying its off-duty employees, who are engaging in un-
ion solicitation and/or distributi
on, access to parking lots and 
other outside nonwork areas on th
e premises of facilities other 
than the ones to which the off-duty employees are assigned to 
work. 
(d) Promulgating, maintaining,or
 enforcing a rule prohibiting 
its employees from distributing l
iterature not approved by it in 
nonwork areas during nonwork times. 
(e) Informing its employees that they may not distribute lit-
erature in nonwork areas during nonwork times. 
(f) In any like or related manner interfering with, restrain-
ing,or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) To the extent it has not already done so, rescind the rule 
contained in its employee handb
ook which states that employ-
ees who are off duty may not ﬁr
eturn to the facility unless 
[they] are picking up [their] paycheck or making an authorized 
visitﬂ and notify its employees, in writing, that it has done so. 
(b) Post at its Alta Vista, 
Highland House, and Californian 
Care Center facilities copies of the attached notice marked ﬁAp-
pendix C.ﬂ
4  Copies of the notice, on forms provided by the 
Regional Director for Region 31, after being signed by Re-

spondent™s authorized representative, shall be posted by Re-
spondent immediately upon receip
t and maintained for 60 con-secutive days in conspicuous pla
ces including all places where 
notices to employees are customarily posted.  Reasonable steps 
shall be taken by Respondent to ensure that the notices are not 
altered, defaced or covere
d by any other material. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the second amended com-
plaint is dismissed insofar as it 
alleges violations of the Act not 
specifically found. 
    APPENDIX A 
661 The other provision of solicitation and distribution provision 
is the one which says that o
ff-duty employees may not essen-
tially return to the premises, et cetera, and specified reasons 

which don™t include exercising their Section 7 rights. 
MS. RUBIN:  Okay.  The first part as applied would be 
unlawful.  It is not unlawful on its face; it™s as applied, applying 
it to off-duty employees 
from other facilities. 
The other portion of the rule is illegal on its face and as ap-
plied; but it™s facially invalid, on
 the third part is facially inva-

lid.  The reference to non-employ
ees is only invalid insofar as 
it™s invoked against employees
 from other facilities. 
 4 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the notice ﬁPosted by Order of the National 
Labor Relations Board™™ shall read ﬁPosted Pursuant to a Judgment of 
the United States Court of Appeals Enforcing an Order of the National 
Labor Relations Board.™™ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 654JUDGE CHARNO:  Thank you.  Why don™t you give me an 
hour and a half and I™ll see what 
I can do in that length of time 
and I™ll check back with you atŠI
 guess it would be 4 o™clock. 
MR. NORDLUND:  Your Honor, could we give you a little 
more time, 3:30, and that will give us the time to get some cop-
ies and checked out of the hotel andŠ 
JUDGE CHARNO:  Certai
nly.  3:30™s fine. 
 (Off the record.) 
 JUDGE CHARNO:  In response to timely charges being 
filed, a second consolidated Complaint was issued on February 

5, 1998, which, after Charging 
Party™s withdrawal of certain 
allegations, alleged that Vencor Nursing Centers West, LLC, 
d/b/a inter alia, Highland Nursing and Rehabilitation Center 
and Californian Care Center, 
662 formerly, First Healthcare Corpor
ation, d/b/a, Delaware First 
Healthcare Corporation in the State of California (Hillhaven), 

d/b/a inter alia Hillhaven Highland House and Californian Care 
Center, hereinafter Respondent, ha
d violated Section 8(a)(1) of the National Labor Relations Act as amended, hereinafter the 
Act, by interfering with and restraining its employees in the 
exercise of their rights under the Act. 
Respondent™s answer denied the commission of any unfair 
labor practice.  A hearing was he
ld before me in Los Angeles, 
California on June 8 through 11, 1998.  At the conclusion of the 

evidentiary presentations I heard oral argument. 
Based on that argument, and 
on the briefs and pleadings 
submitted prior to the hearing, which are incorporated in the 
record as Administrative Law Judge™s Exhibits 1 through 15, 
and on the record as a whole I make the following findings. 
Respondent is a corporation engaged in the operation of 
nursing homes at various locati
ons in California, including 
skilled nursing facilities in Highland and Bakersfield. 
Respondent in the conduct of it
s business purchases and re-ceives at its Highland and Bake
rsfield facilities goods or ser-
vices valued in excess of $5,000.
00 from, one, outside the state 
and, two, from enterprises in 
California which receive such 
goods from points outside the state. Respondent derives gross revenues in excess of $100,000.00 
from the operation of its Californi
a facilities.   Respondent is  
663 admitted to be, and I find is, an employer engaged in commerce 
within the meaning of the Act. 
It is admitted and I find that Hospital and Service Employees 
Union Local 399 affiliated with the Service Employees Interna-
tional Union is a labor organization within the meaning of the 
Act.  It is uncontested, and I 
find that Service Employees Inter-
national Union Local 22 affiliated with Service Employees 
International Union was a labor organization within the mean-
ing of the Act throughout 1994 and 1995. 
Beginning no later than January, 1990, Respondent™s succes-
sive employee handbooks for its non-union service staff in 
California have included a solicitation and distribution rule 
with two provisions releva
nt to this proceeding. 
The first states ﬁWhen you are off duty, don™t return to the 
facility unless you are picking up your paycheck or are making 
an authorized visit.ﬂ  The term ﬁauthorized visit,ﬂ was defined 
in Respondent™s February 13, 1995 
letter to counsel for General 
Counsel as a return to the facility for ﬁa work/job-related rea-

son.ﬂ  The period during which this provision was enforced is in 
dispute.  While Respondent has placed in evidence an em-
ployee handbook purportedly effective in January, 1995, which 
does not contain the provision, that handbook unlike its prede-
cessors is not explicitly applic
able to non-union service staff. 
664 In addition, Respondent™s June 1, 1995 memo to the heads of 
all its non-union California facilities provides ﬁEmployees are 
not to return to their own facilities for reasons  ﬁother than 
those contained in the handbook.ﬂ  
I infer from this instruction that the handbook in effect for 
non-union facilities was one other than the handbook which appears in the record of this proceeding.  This inference is sup-
ported by the evidence of Maria Favereaux, a stipulated super-
visor, who testified that, as of
 July 12, 1995, employees at the 
Bakersfield facility 
were not allowed on Re
spondent™s premises 
if they were not scheduled to work. 
Parenthetically, I should note that
 testimony after that of Ms. 
Favereaux by Respondent™s labo
r and employment counsel to 

the effect that Favereaux was mistaken, even if credited, does 
not negate Favereaux™s maintenance of the rule in July of 1995. 
Respondent™s labor and employme
nt counsel did not address 
the June 1, 1995 memo in his testimony.  For the foregoing 
reasons I find that Respondent™s 
rule prohibiting off-duty em-
ployees from returning to Respondent
™s facilities was in effect 
through at least July 12th, 1995. 
The second provision of Respondent™s solicitation and distri-
bution policy of significance here states, quote, ﬁNon-
employees are not allowed to solicit or distribute material while 
on facility property,ﬂ period, close quote. 
665 It is uncontested that this provision, one, was in effect and 
enforced by Respondent until at least the commencement of the 
hearing of this case; and, two, prohibited the employees at one 
of Respondent™s facilities 
from gaining access to the non-working outside areas at any other facility for the purpose of 
solicitation and distribution, in
cluding solicitation and distribu-
tion relating to union organizing. 
On September 17th, 1994 three non-employee union organ-
izers and Alfredo Chavez, an em
ployee at Respondent™s Alta 

Vista facility assembled at Respondent™s Highland facility, just 
prior to the 3 p.m. shift change.  Chavez was asked by union 
organizer Blanca Correa to hand out
 flyers and to talk with the 
Highland employees in the parki
ng lot outside the employees™ 
entrance at the back of the facility. 
The flyers Chavez was given po
inted out the benefits accru-
ing to union members, solicited the recipients to join the union 
and contained a postage prepaid 
card which could be returned 
for additional ﬁinformation about joining the Service Employ-
ees International Union.ﬂ  Chavez spoke with approximatel
y four employees before he 
was joined shortly after 3 p.m. 
by Correa.  Chavez spoke with 
 HILLHAVEN HIGHLAND HOUSE 655four additional Highland employee
s before he and Correa were approached by Carol Bowmen-Jone
s, the head of the Highland 
facility. 
It is undisputed that, one, Bowmen-Jones 
666 saw Chavez distributing the same literature she had identified 
when driving onto the property as union literature; two, Correa 
identified Chavez as a Hillhaven employee, a fact which was 
confirmed for Bowmen-Jones mo
ments later by a Highland 
employee; and, three, Bowmen-Jones ordered Chavez to leave 
Respondent™s property. 
Parenthetically, it should be not
ed that Respondent™s abso-
lute right to order non-employee
 union organizers to leave its 
property is not in dispute in this proceeding. 
At approximately 2 p.m. on 
January 26th, 1995 a group of 
nonemployee union organizers a
nd individuals employed by 
Respondent at other facilities asse
mbled at the Highland facility 
in order to hand out union literature which, one, disputed Re-
spondent™s prior claim that the union made promises it ﬁcould 
not keep,ﬂ and, two, invited th
e Highland employees to join the 
union. It is uncontroverted that approx
imately 45 minutes later Jack 
Quiroz, the admitted maintenance supervisor at Highland, was 
observed shutting the facility™s back gate which required the 
gate thereafter to be manually opened to allow cars to enter or 
exit the facility through that gate.  The main entrance and exit 
to the facility were at the front of the building. 
Approximately 2 p.m. on July 
12, 1995, Jenny Davenport, an 
employee at Respondent™s Alta 
Vista facility, and union organ-
izers Gary Guthman and Carla Zombro met at Respondent™s  
667 Bakersfield facility in order to
 speak with employees about 
joining the union and to distribute literature soliciting inquiries 

on ﬁhow to get involved in fighting for union rights for your 
facility.ﬂ  
Upon arriving, Davenport took some of the union literature 
and went to an outdoor break area next to the parking lot on 
Respondent™s premises.  Once there, she began talking with a 
Bakersfield employee about th
e benefits of unionization. 
It appears uncontested that s
hortly thereafter Supervisor 
Favereaux emerged from the building and approached Daven-

port.  The latter™s credible testimony that she was wearing an 
employee ID card provided by Respondent during this encoun-
ter was supported by Favereaux™s recollection that Davenport 
was wearing an ID card which appeared to have Respondent™s 
logo on it. 
While the recollection of both witnesses was demonstrably 
dimmed by the passage of time, it appears uncontested that 
Davenport asserted a legal righ
t as one of Respondent™s em-
ployees to be on the grounds of Respondent™s facility and 
Favereaux reentered the building to call Respondent™s lawyer.  
On balance, I find Favereaux™s testimony concerning the events 
of July 12 to be more reliable than the conflicting, internally 
inconsistent accounts of Davenport, Guthman and Zombro. 
Favereaux thereafter reemerged from the building in the 
company of Tim Haub, the admitted environmental services 
manager and a stipulated supervisor
 at the Bakersfield facility.  
It appears uncontested that Favereaux told Davenport that the 
latter was required to leave the property thereby preventing 
Davenport from speaking further with her fellow employees or  
668 distributing union orga
nizing literature. 
As Haub and Favereaux escorted Davenport from the prop-
erty they were approached by Guthman, who had advanced 

onto Respondent™s property.  During the ensuing interchange 
Haub stated that employees co
uld not distribute materials on Respondent™s property, quote, ﬁunl
ess they had the approval of 
management.ﬂ  Guth
man™s testimony conc
erning Haub™s state-
ment is effectively unrebutted. 
Given the foregoing findings and based on the record in its 
entirety, I find that the solicita
tion and distribution engaged in 
by Respondent™s employees on 
September 17, 1994; January 
26th, 1995; and July 12, 1995 had 
an organizational objective. 
Respondent argues that the Charging Party had an agenda 
going far beyond merely organizing employees at the Highland 
and Bakersfield facilities.  I fi
nd it difficult to conceive of a 
situation in which the organization of employees by their fellow 
employees would not have an ef
fect on many other goals held 
by a labor organization. 
Respondent has not identified any authority indicating that 
the existence of such goals on the part of the union should nul-
lify the Act™s protection of an em
ployee™s right to organize his 
or her fellows. 
General Counsel contends that
 the provision which prevents 
off-duty employees from returni
ng to Respondent™s facility is 
so 669 impermissively broad as to be invalid on its face. 
Tri-County Medical Center
, 222 NLRB 1089, invalidates 
any rule denying off-duty employees entry to outside, non-
working areas on an employer™s property except where justified 
by business reasons. 
I agree that the language of th
is provision is sufficiently am-
biguous to run afoul of the rule in Tri-County Medical Center.  
Because there is no probative evidence in the record which 
would indicate the existence of a business justification for this 
provision, I find it to be an unfair labor practice violative of Section 8(a)(1) of the Act. 
General Counsel and Charging Party argue that Respon-
dent™s interpretation of the rule which bars non-employee so-
licitation and distribution so as to include solicitation and dis-
tribution by off-duty employees of Respondent who are en-
gaged in organizational activities at one of Respondent™s facili-
ties other than the one at which 
they™re employed is unlawful. 
More specifically, General Co
unsel and Charging Party ar-
gue that United States Postal Service
, 318 N.L.R.B. 466, and 
Southern California Gas
, 321 N.L.R.B. 551, extend the Tri-
County rule to protect any off-d
uty employee seeking access to 
the outside non-working areas of one of his employer™s facili-

ties other than the facility at which the employee works. 
Respondent argues that the Unit
ed States Postal Service and 
Southern California  Gas should be limited to  the precise 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 656670 facts of the two cases, that is, situations where employees at the 
various facilities are part of the single, multi-facility bargaining 
unit or share a ﬁcommunity of interest,ﬂ  as that term is used in 
making unit determinations. The Board™s decision in United States Postal Service explic-
itly adopts certain elements of 
the Administrative Law Judge™s 
decision, but makes no mention 
of the facts which Respondent 
relies upon to distinguish that 
decision from the instant case. 
Similarly, the Board™s decision in Southern California Gas is 
summary in nature, does not mention the facts relied upon by 
Respondent, but explici
tly relies ﬁparticularly,ﬂ on the decision 
in the United States Postal Service. 
I therefore find that the factual distinctions between United 
States Postal Service and Southe
rn California Gas, on the one 
hand, and the case before me, on the other hand, have not been 

shown to be decisionally significant. 
Accordingly, I conclude that 
Respondent is not justified in 
treating an employees as a ﬁnon-employeesﬂ at ant of its facili-
ties other than the one at which the employee works.  I, there-
fore, conclude that Respondent™s
 interpretation of the second 
provision of its solicitation and distribution policy is also inva-
lid unless justified by business reasons. 
Respondent argues that barring off-duty employees from 
671 access to the outside non-working areas of its properties is re-quired to prevent nursing home residents from potentially 
harmful and disruptive effects. 
None of the witnesses who testified concerning the rule had 
a part in its formulation.  Accordingly, there is no evidentiary 
basis for a finding concerning the reason for which the rule was 
initially promulgated.  The he
ad of Respondent™s Bakersfield 
facility testified that the releva
nt portions of Respondent™s so-
licitation and distribution rule we
re required for ﬁsecurity rea-
sons,ﬂ in that Responde
nt is responsible for the well-being of its 
residents. Dr. Stone, Respondent™s expert 
on geriatrics, candidly admit-
ted that seeing a new face on 
Respondent™s premises could 
have either a beneficial effect 
or a disruptive effect on the nurs-
ing home residents. 
Even if one assumes that a ban on the presence of non-employees might be justifiable, 
the record contains no convinc-
ing basis for distinguishing between the non-disruptive behav-
ior of off-duty employees who work at a facility and the non-
disruptive presence of off-duty em
ployees from another facility 
whom Respondent classifies as non-employees. 
Indeed, it would seem a fair 
inference that all of Respon-
dent™s nursing home employees re
gardless of their place of 
employment should understand th
e standard of behavior re-
quired 672  of them in the presence of Res
pondent™s residents.  This would 
seem especially likely in view of the uncontested evidence in 
the record that the population of any given nursing home is 
remarkably similar overall to 
the population of other nursing 
homes. There is no evidence that any resident of one of Respon-
dent™s nursing homes has ever been aware of, let alone com-
plained about or suffered any type of discomfort as a result of, 
the activities of off-duty employ
ees engaged in organizational 
activities in the outside non-work
 areas of Respondent™s facili-
ties. Under the foregoing circumstan
ces, I conclude that Respon-dent has not demonstrated a busi
ness justification for its rule, 
see 
Ohio Masonic Home, 290 N.L.R.B. 1011 (1988), in paren-
thesis.  I therefore conclude that the rule as interpreted by Re-
spondent to bar off-duty employees from engaging in organiza-
tional solicitation and distribution at its facilities other than the 
one at which they work is unlawful. 
Accordingly, Respondent™s enfor
cement of this rule and the 
exclusion of its employees 
from its property on September 
17th, 1994 and July 12, 1995 are vi
olations of Section 8(a)(1) of the Act, as is the distribu
tion rule promulgated by Haub on 
July 12, 1995.  Respondent™s actions on January 26th, 1995 
were not shown to have interfered
 with the exercise of its em-
ployees™ Section 7 rights.  An appropriate order will issue.  
Are there any other matters to take up before I close the 
673 record? 
MR. STROM:  Yes, Your Honor. 
JUDGE  CHARNO:  Yes. 
MR. STROM:  With respect to the scope of the remedyŠ 
JUDGE  CHARNO:  Yes. 
MR. STROM:Šthe Charging Party would request that the 
remedy go state-wide.  And the basis for that is that Respondent 
put in evidence that the policy was a policy which applied state-
wide.  And under a 
Big Buy Foods
, 315 N.L.R.B. 1083, the 
Board made the following finding, ﬁWe find that company-
wide posting requirement appropri
ate in light of the Judge™s 
finding that the Respondent unlawfu
lly denied access at the six 
stores pursuant to company-wide solicitation guidelines which 

discriminatorily exclude unions,ﬂ period. 
MR. NORDLUND:  Your Honor, if I mightŠ 
JUDGE  CHARNO:  Before yo
u do, does General Council have a position on that? 
MS. RUBIN:  I do.  Initially the Charging Party made this 
request at the inception of the litigation.  During the time of the 
investigation, the Region took 
the position at that time we 
would notŠit was General Council™s position that we would 
not be seeking that because at that point we didn™t have evi-dence that the rule was in effect at more than the facilities in 

question. Now, in light of the record as it now stands and the fact  
674 that it™s now been established that the rule was in effect 

throughout the State of California
 or multiple facilities, we 
would now join in that request. 
JUDGE CHARNO:  Your Honor, there is no evidence in the 
record that the rule was publicized or enforced at any facilities 
other than Highland and Bakersfield on the dates in question. 
 HILLHAVEN HIGHLAND HOUSE 657JUDGE  CHARNO:  What do I do with that June 1
st memo-
randum, June 1st, 1995 memorandum to all of the administra-tors in California at non-union facilities? 
MR. NORDLUND:  But that was not published to employ-
ees.  The notice is for the purpos
es of informing employees of 
their Section 7 rights.  It™s not to inform the administrators. 
MR. STROM:  Your Honor, I believe that Respondent is 
stopped from making this argument.  Respondent argued previ-
ously and presented evidence claiming that the handbooks were 
distributed to all employees, whether or not you found that. 
JUDGE  CHARNO:  I don™t believe that™s the case.  I think 
he™s bent over backwards to avoid making a representation of 
that fact. 
MR. NORDLUND:  Yes, Your Honor.  And we did say that 
the rule was in effect, which I believe to be true.  But the fact of 
the matter is, there™s no evidence
 that it was known to employ-
ees anywhere and the only places that it was enforced is High-
land and Bakersfield.  And it would seem to be rather an ex-
treme remedy whenŠyou know, it was like somebody writing 
a rule and putting in a desk and nobody ever saw it.  It was only 
enforced at two locations.  
And only enforced as to non-
stranger employees, if you will, use my shorthand, and 3 years 
ago. JUDGE  CHARNO:  I think I r
eally would ha
ve preferred that as part of the oral argument on the case. 
MR. NORDLUND:  If I might, Your Honor, I think that we 
were not on notice at this reque
st.  I had conversations with 
General Council and the only place 
they were seeking an order 
was at Bakersfield and Highlan
d, and I don™t think she will 
deny that we had that conversation. 
MS. RUBIN:  That™s true.  I™m just responding to a request 
by Charging Party for a position. 
MR. NORDLUND:  Well, I think on the facts of this case 
where nobody™s been disciplined, nobody™s been injured, two 
people, there™s only evidence of 
two individuals in the State of 
California that were asked to leave the premises, that a posting 
at those locations should be adequate 3 years ago. 
JUDGE  CHARNO:  Well, I woul
d hate for this to be the first decision that I ever issued that wasn™t appealed by every-
one.  I™m going to deny your requests and the remedy incorpo-
rated in my order will go only to the two facilities. 
MR. STROM:  Your Honor, not even to the facility, the Alta 
Vista facility?  That seemsŠ 
JUDGE  CHARNO:  Oh, I™m sorry, Claremont. 
MR. STROM:  They don™t own Claremont. 
JUDGE  CHARNO:  I would be interested in your position 
on that.  Initially it seems to me that, yes, it would be appropri-
ate since one of the employees whose rights were infringed, 
i.e., the right to organize their fellows.  Both of the employees 
involved were Alta Vist
a, is that correct? 
MS. RUBIN:  Yes, Your Honor. 
JUDGE  CHARNO:  So, it would 
be those three facilities. 
MR. NORDLUND:  Well, Your 
Honor, we would object to 
that.  Again, my conversations
 with General Council, they™re 
only seeking Bakersfield and Highla
nd.  And this is a change of 
position at a veryŠI was not evenŠthis was not even raised 
before the decision was issued. 
JUDGE  CHARNO:  True. 
MR. NORDLUND:  And I think it™s a little late in the day 
and I was notŠanother surprise, big surprise. 
MR. STROM:  Counsel for the Charging Party™s within its 
rights.  If we had briefed this, we
 would have requested it in a 
brief.  I mean, it™s notŠso, 
in that sense, there™s no --- 
MR. NORDLUND:  Your Honor, it could have been re-
quested in a brief, but it would have only been requested by 
Charging Party because General Council had informed me that 
she was not going to request it. 
JUDGE  CHARNO:  Well, the devil by the demon of logical 
consistency, I™m going to go for 
three, but certainly not state-
wide.  Any other matters to take up before I close the record? 
 (No response.)  JUDGE  CHARNO:  The hearing in
 this matter is closed.  
Thank you very much for your cooperation and patience over 
the last week. 
 (Whereupon, the hearing in the above-mentioned matter was 
closed.) 
    APPENDIX C 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 

the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights: 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 do anything that interferes with, restrains, 
or coerces you with respect to these rights. 
 More specifically, 
WE WILL NOT maintain or enforce any rule which provides 
that our off-duty employees may not return to the facility at 
which they work except to pick up a paycheck or make an au-
thorized visit. WE WILL NOT deny our off-duty employees, who are en-
gaging in solicitation and/or distribution on behalf of the Hospi-

tal and Service Employees Union,
 Local 399, affiliated with 
Service Employees International Union, the Service Employees 

International Union, Local 22, affiliated with Service Employ-
ees International Union, or an
y other union, access to parking 
lots and other outside nonwork ar
eas on the premises of facili-
ties other than the ones to whic
h those employees are assigned 
to work. 
WE WILL NOT
 enforce our rule against solicitation or dis-
tribution by nonemployees on facility property in a manner so 

as to preclude our off-duty employees, who are engaging in 
solicitation and/or distribution 
on behalf of the Hospital and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 658Service Employees Union, Local 
399, affiliated with Service 
Employees International Union, The Service Employees Inter-
national Union, Local 22, affiliated with Service Employees 
International Union, or any ot
her union, from having access to 
the parking lots and other nonwork areas at facilities other than 
the facilities to which those employees are assigned to work. 
WE WILL NOT promulgate, maintain, or enforce a rule that 
prohibits you from distributing literature which we have not 
approved in nonwork areas during nonworktimes. 
WE WILL NOT inform you that you may not distribute lit-
erature in nonwork areas during nonworktimes. 
WE WILL, to the extent we have not already done so,
 re-scind the rule contained in our employee handbook which states 
that our employees who are off duty may not ﬁreturn to the 
facility unless [they] are picking 
up [their] paycheck or making 
an authorized visitﬂ and we will notify you, in writing, that we 
have done so. 
WE WILL permit our off-duty employees, whether or not 
they are assigned to any particul
ar facility, access to our park-
ing lots and other outside nonwork areas for the purpose of 

engaging in solicitation and/or 
distribution on behalf of the 
Hospital and Service Employees 
Union, Local 399, affiliated 
with Service Employees International Union, the Service Em-
ployees International Union, Local
 22, affiliated with Service 
Employees International Union, or any other union. 
 VENCOR NURSING CENTERS WEST, LLC 
D/B/A, INTER ALIA, HIGHLAND NURSING & 

REHABILITATION CENTER, CALIFORNIAN 
CARE CENTER AND ALTA VISTA HEALTH 
CARE  